DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crist (US 2017/0059274) in view of Gehman (US 2013/0060115) in view of Kianl (US 2002/0161291).
Regarding claim 1, 

The above art/combination does not expressly disclose a mount including a base formed of a rigid material; a tape including a first side and a second side, the first side adheres to the base to couple the tape to the mount, the second side adheres to the holster to couple the mount to the holster; and a detector comprising a front housing that is coupled to the mount, the detector comprising a sensor, a memory, a control, and a processor communicatively coupled to the sensor and the memory, wherein the sensor is configured to detect the presence of the weapon in the holster and the absence of the weapon in the holster, and wherein the processor is configured to perform operations comprising: entering a field mode; while in the field mode: detecting a first characteristic of a signal provided by the sensor that indicates the presence of the weapon in the holster; detecting a second characteristic of the signal provided by the sensor that indicates the absence of the weapon in the holster; and responsive to detecting the second characteristic of the signal provided by the sensor, transmitting a first message; responsive to detecting a first activation of the control, entering a calibrate mode; and while in the calibrate mode: determining a base-line value associated with at least one of the presence of the weapon in the holster and the absence of the weapon in the holster. 
Gehman teaches or suggests a mount including a base formed of a rigid material; a tape including a first side and a second side, the first side adheres to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, use an adhesive to adhere to a holster, use mounting contacts, and retain devices to the holster.
 Crist teaches or suggests: a detector comprising a front housing that is coupled to the mount, the detector comprising a sensor, a memory, a control, and a processor communicatively coupled to the sensor and the memory, wherein the sensor is configured to detect the presence of the weapon in the holster and the absence of the weapon in the holster, and wherein the processor is configured to perform operations comprising ([0010-15]; [0032-6]; 8 et seq.): entering a field mode; while in the field mode: detecting a first characteristic of a signal provided by the sensor that indicates the presence of the weapon in the holster; detecting a second characteristic of the signal provided by the sensor that indicates the absence of the weapon in the holster; and responsive to detecting the second characteristic of the signal provided by the sensor, transmitting a first message ([0010-15]; [0043]; [0025-33]; 8 et seq.); responsive to detecting a first activation of the control, entering a calibrate mode; and while in the calibrate mode: determining a base-line value associated with at least one of the presence of the weapon in the holster and the absence of the weapon in the holster ([0043]; [0025-33]; 8 et seq.).

Kianl teaches or suggests: entering a field mode; while in the field mode: ([0069]; 2 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, stabilize readings over time, the longer the time, the more stable the readings tend to become.
Regarding claim 2,
the processor is configured to perform operations further comprising: responsive to detecting a second activation of the control, entering a mute mode; and while in the mute mode: responsive to detecting the second characteristic of the signal provided by the sensor, transmitting a second message, wherein the second message comprises a mute bit value that indicates operating in the mute mode (Kianl [0094]; 2 et seq.; Crist [0010-15]; [0043]; [0025-33]; 8 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 3,

Regarding claim 4,
determining the base-line value associated with the at least one of the presence of the weapon in the holster and the absence of the weapon in the holster comprises: performing multiple readings via the sensor, wherein the multiple readings are associated with the at least one of the presence of the weapon in the holster and the absence of the weapon in the holster; and averaging the multiple readings to create the base-line value (Kianl [0069]; 2 et seq.; Crist [0025-33]; [0010-15]; [0043]; 8 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 5,
detecting the first activation of the control comprises detecting operation of a button (Crist [0054]; [0043-7]; [0025-33]; [0010-15]; 8 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 6, 

Regarding claim 7,
a shape of the tape is similar to a shape of the base (Gehman [0041]; 2 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 8,
entering the field mode comprises: detecting a third activation of the control; and entering the field mode in accordance with the third activation (Crist [0043]; [0025-33]; [0010-5]; 8 et seq.; see also claim 1 and above claim(s))
Regarding claim 9,
the control comprises a singular switch, and wherein the switch is disposed on the front housing of the detector (Crist [0054]; 8 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 10,
the detector further comprises an indicator and the operations further comprise: providing a first information via the indicator in accordance with the field mode; and providing a second information via the indicator in accordance with the calibrate mode (Crist [0010-5]; [0025-33]; 8 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 11,
the detector is configured to decouple from the mount; the first side of the tape is configured to remain coupled to the base; and the second side of the tape is configured to remain coupled to the holster (Gehman [0041]; 2 et seq.; see also claim 1 and above claim(s)). 

Regarding claim 13, 
The base-line value comprises a measure of one of inductance, impedance, and inductance and impedance (Crist [0025-33]; [0010-5]; 8 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 15,
the processor is configured to perform operations further comprising: detecting a second characteristic of the signal provided by the sensor; and determining a second change between the base-line value and the second characteristic of the signal that indicates the weapon is inserted into the holster, wherein the first change is different from the second change (Crist [0025-33]; [0010-5]; 8 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 16,
determining the base-line value associated with the at least one of the presence of the weapon in the holster and the absence of the weapon in the holster occurs responsive to detecting an activation of a switch; wherein: the switch is selected from the group consisting of a pushbutton switch, a rocker switch, a key switch, a detect switch, a rotary switch, a slide switch, a snap action switch, a tactile switch, a thumbwheel switch, a push wheel switch, a toggle switch, a reed switch, and a key lock switch (Crist [0054]; [0025-33]; [0010-5]; 8 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 18,

Regarding claim 19,
the indicator comprises a visual display, and the first information comprises visual information (Crist [0042-4]; [0025-33]; [0010-5]; 8 et seq.; see also claim 1 and above claim(s)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
/SHIRLEY LU/           Primary Examiner, Art Unit 2684